


EXHIBIT 10.15


SUMMARY OF NAMED EXECUTIVE OFFICERS' COMPENSATION FOR FISCAL 2014


Base Salaries. Following are the current annual base salaries for the executive
officers employed the Company as of March 28, 2014, who will be included in the
Company’s Proxy Statement to be filed with the Securities and Exchange
Commission for the Company’s 2014 Annual Meeting of Shareholders (the “Named
Executive Officers”):


Named Executive Officer
 
Title
 
Annual Base Salary
Gary H. Schoenfeld
 
President, Chief Executive Officer and Director
 
$
1,050,000


Christine Lee
 
Senior Vice President, Women's Merchandising
 
$
440,286


Michael W. Kaplan
 
Senior Vice President and Chief Financial Officer
 
$
437,746


Jonathan Brewer
 
Senior Vice President, Product Development and Supply Chain
 
$
406,497


Alfred Chang
 
Senior Vice President, Men's Merchandising
 
$
400,000





Annual Bonuses. The Company provides each of the Named Executive Officers with
an annual incentive bonus opportunity pursuant to a broad-based bonus plan which
covers the other executives of the Company, the non-retail managers, and other
key contributors of the Company. Actual bonus amounts are determined by a
combination of (i) the Company’s achievement of a pre-set financial target, and
(ii) the individual’s achievement of personal and/or department goals. All
bonuses are approved by the Compensation Committee of the Company’s Board of
Directors. Mr. Schoenfeld’s target incentive bonus is 100% of his base salary
with a maximum incentive bonus of 200% of his base salary. All other Named
Executive Officers have a target incentive bonus of 50% of his or her base
salary with a maximum incentive bonus of 100% of his or her base salary. The
terms of the fiscal 2014 bonus plan are more particularly set forth in the
Company’s Current Report on form 8-K which was filed with the SEC on March 25,
2014.


Additional Compensation. The Named Executive Officers are also entitled to
participate in various Company plans, including equity plans, and may be subject
to other written agreements, in each case as set forth in exhibits to the
Company’s filings with the Securities and Exchange Commission. In addition, the
Named Executive Officers may be eligible to receive perquisites and other
personal benefits as disclosed in the Company’s proxy statements filed with the
Securities and Exchange Commission in connection with the Company’s annual
meetings of shareholders.


